        Case 1:21-cv-00828-JB-SMV Document 2 Filed 08/26/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DONALD SHARP,

       Plaintiff,

v.                                                                          No. 21-cv-0828 JB/SMV

CENTER FOR DISEASE CONTROL,
BILL GATES, and BARRACK OBAMA,

       Defendants.

                                ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Plaintiff’s Civil Letter-Complaint [Doc. 1],

docketed on August 25, 2021. Plaintiff is detained at Cibola County Correctional Institution and

is proceeding pro se. He seeks damages based on, inter alia, genocide. The filing is deficient

because Plaintiff failed to prepay the $402 civil filing fee, or alternatively, file a motion to proceed

in forma pauperis along with a six-month account statement. See 28 U.S.C. § 1915(a)(2). Plaintiff

acknowledges the filing fee requirement in a letter attached to the Complaint. He states: “I have

less than $1,000. I have a public defender and an EBT card. I should not have to prove this every

single time I file a claim. IT IS STUPID!” [Doc. 1] at 5.

       Plaintiff’s construction of § 1915 is contrary to federal law. Section 1915 is designed “to

reduce . . . prisoner litigation by making all prisoners seeking to bring lawsuits or appeals feel the

deterrent effect created by liability for filing fees.” Cosby v. Meadors, 351 F.3d 1324, 1327

(10th Cir. 2003) (quotations omitted). Congress determined that prisoners must “bear some

marginal cost for each legal activity.” Id. (quotations omitted). Accordingly, § 1915 “calls for

assessment of ‘an initial partial filing fee’ each time a prisoner ‘brings a civil action,’” and the
          Case 1:21-cv-00828-JB-SMV Document 2 Filed 08/26/21 Page 2 of 2




Court must collect “‘monthly payments of 20 percent of the preceding month’s income’

simultaneously for each action pursued.” Bruce v. Samuels, 577 U.S. 82, 89–90 (2016) (emphasis

added).

          Plaintiff must prepay the filing fee or file a motion to proceed in forma pauperis no later

than September 27, 2021. Any in forma pauperis motion must attach a copy of Plaintiff’s

six-month inmate account statement. The Court will use that statement to assess an initial partial

payment of “20 percent of the greater of—(A) the average monthly deposits to the prisoner’s

account; or (B) the average monthly balance in the prisoner’s account for the 6-month period

immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(b)(1). “[T]he initial partial

filing fee” will “be assessed on a per-case basis, i.e., each time [Plaintiff] files a lawsuit.” Bruce,

577 U.S. at 84. Thereafter, Plaintiff must pay 20% of his monthly income until the filing fee is

paid in full, in each case. Id. at 90. All filings must include the case number (21-cv-0828 JB/SMV).

The failure to timely comply with this Order will result in dismissal of this case without further

notice.

          IT IS THEREFORE ORDERED that no later than September 27, 2021, Plaintiff

prepay the $402 filing fee, or alternatively, file a motion to proceed in forma pauperis along with

an inmate account statement reflecting transactions between February 25, 2021, and

August 25, 2021.

          IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a blank in forma

pauperis motion.

          IT IS SO ORDERED.
                                                       ____________________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge

                                                   2
